Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed August 16th, 2021 has been entered. Claims 15 and 26-37 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 14th, 2021.
Claim Objections
Claims 1 and 34 objected to because of the following informalities:  
In claim 1, page 6 line 5, “… the motor mode drive the second….” should read “… the motor mode to drive the second….”.  Appropriate correction is required.
In claim 34 line 10, “… thruster to at the target thrust;” should read “… thruster at the target thrust;”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15, and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Argus (US 2019/0263519) in view of Lafargue et al. (US 10,662,875) and Yang et al. (US 2017/0344026). 
Regarding claim 15, Argus ‘519 teaches (figures 1-14) a multi-rotor airframe (10) comprising:
an energy storage device/battery (46) configured to store electrical power (Para 00134);
a first internal combustion engine (40) (Para 0098);
a first rotor (24) coupled to the  first internal combustion engine (40) and configured to generate thrust in a downward direction (Para 0098);
a second motor generator/electric-motor (60) (Para 0134);
a second rotor (72) coupled to the second motor-generator (60) and configured to generate thrust in a downward direction (Para 0134); and 
a flight controller/control system (300) (Para 0112; flight control system predominantly control stability and maneuvering of the aircraft) 
but it is silent about a first motor generator;
a first rotor coupled to the first motor generator;
a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator;
an attitude sensor configured to output an attitude signal according to an attitude of the airframe;
a flight controller configured to:
in a first operating mode:
set a first target rotor speed for the first rotor;
set a second target rotor speed for the second rotor;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
operate the first internal combustion engine at a first engine speed to drive the first rotor toward the first target rotor speed;
operate the first motor-generator in a generator mode:
to maintain the first rotor at the first target rotor speed to produce a first thrust, and
to supply electrical energy to the energy storage device; and 
direct electrical energy from the energy storage device, supplied by the first motor-generator, to the second motor-generator;
operate the second motor-generator in a motor mode to drive the second rotor to the second target rotor speed; and
in a second operating mode:
set a third target rotor speed for the first rotor;
set a fourth target rotor speed for the second rotor;
operate the first internal combustion engine at a second engine speed to drive the first rotor to the third target speed;
direct electrical energy from the energy storage device to the first motor-generator;
operate the first motor-generator in a motor mode to drive the first rotor to the third target rotor speed to produce a peak thrust greater than the first thrust; and
direct electrical energy from the energy storage, to the second motor-generator to drive the second rotor to the fourth target rotor speed;
in a third operating mode;
set a fifth target rotor speed for the first rotor;
set a sixth target rotor speed for the second rotor;
detect a flameout condition at the first internal combustion engine;
trigger the first mechanical coupler to decouple the first internal combustion engine from the first motor-generator;
direct electrical energy from the energy storage device to the first motor generator and the second motor-generator;
operate the first motor-generator in the motor mode to drive the first rotor to the fifth target rotor speed;
operate the second-motor-generator in the motor mode to drive the second rotor to the sixth target rotor speed.
Lafargue et al. ‘875 teaches (figures 1-6) a propulsion unit (10) comprising turbomachine/internal combustion engine (120), a propeller/rotor (14) couple to a rotary electrical machine/motor-generator (16), coupling device (22) permanently coupled to the rotary electrical machine (16) and a second clutch system/mechanical coupler (40) connecting the coupling device (22) to a gas generator shaft (42) (Col. 3 Lines 1-2, 21-28 and 53-55; coupling device (22) is a part of a rotary electrical machine and gas generator shaft is a part of a turbomachine). Lafargue et al. ‘875 further teaches different states of propulsion unit (10) and its coupling means (20) representing the different operation phases of the coupling means (20) as represented by figures 1-6. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argus ‘519 to incorporate the teachings of Lafargue et al. ‘875 to configure a first rotor coupled to the first motor generator, a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator and configure different modes of operation controlled by a controller as claimed above. One of ordinary skill in art would recognize that doing so would enable effective operation of a multi-rotor airframe.
Yang et al. ‘026 teaches (figure 3) monitoring flight attitude of the UAV by analyzing and processing data obtained from the sensor such as acceleration sensor, a gyroscope, a compass and so on, and correcting a flight attitude/ first correction signal to preset attitude if the current flight state of the UAV is not consistent with the target flight state (S120) by rotating speed of rotors in the UAV using remote controller (Para 0027, 0028, 0031 and 0049). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure a multi-rotor airframe with an attitude sensor configured to output an attitude signal according to an attitude of the airframe. One of ordinary skill in art would recognize that doing so would enable track and control the attitude of a multi-rotor airframe.
Regarding claim 26, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 15:
further comprising a second mechanical coupler/ a first clutch system (30) configured to selectively couple the first motor-generator/the rotary electrical machine (16) to the first rotor/propeller (14) (Lafargue et al. ‘875 Col. 3 Lines 25-28, 40-42);
wherein the flight controller is further configured to, in a fourth operating mode (structural components of modified Argus ‘519 configures fourth operating mode):
set an off state rotor speed for the first rotor;
set a seventh target rotor speed for the second rotor;
detect a forward flight condition for the airframe;
operate the first internal combustion engine at a third engine speed;
operate the first motor-generator in a the generator mode to maintain the first rotor at the off-state rotor speed , and to supply electrical energy to the energy storage device; and
direct electrical energy from the energy storage device, supplied by the first motor-generator, to the second motor-generator to drive the second rotor to the seventh target rotor speed.
Regarding claim 27, Argus ‘519 teaches (figures 1-14) a multi-rotor airframe (10) comprising:
an energy storage device/battery (46) configured to store electrical power (Para 00134);
a first internal combustion engine (40) (Para 0098);
a first rotor (24) coupled to the  first internal combustion engine (40) and configured to generate thrust in a downward direction (Para 0098);
a second motor generator/electric-motor (60) (Para 0134);
a second rotor (72) coupled to the second motor-generator (60) and configured to generate thrust in a downward direction (Para 0134); and 
a flight controller/control system (300) (Para 0112; flight control system predominantly control stability and maneuvering of the aircraft) 
but it is silent about a first motor generator;
a first rotor coupled to the first motor generator;
a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator;
an attitude sensor configured to output an attitude signal according to an attitude of the airframe;
a flight controller configured to:
in a first operating mode:
set a first target rotor speed for the first rotor;
set a second target rotor speed for the second rotor;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
operate the first internal combustion engine at a first engine speed to drive the first rotor toward the first target rotor speed;
operate the first motor-generator in a generator mode to maintain the first rotor at the first target rotor speed to produce a first thrust, and to supply electrical energy to the energy storage device; and 
direct electrical energy from the energy storage device, supplied by the first motor-generator, to the second motor-generator to drive the second rotor to the second target rotor speed; and
in a second operating mode:
set a third target rotor speed for the first rotor;
set a fourth target rotor speed for the second rotor;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
operate the first internal combustion engine at a second engine speed to drive the first rotor to the third target speed;
direct electrical energy from the energy storage device to the first motor-generator;
operate the first motor-generator in a motor mode to provide additional mechanical power to the first rotor, and produce a peak thrust greater than the first thrust; and
direct electrical energy from the energy storage, to the second motor-generator to drive the second rotor to the fourth target rotor speed;
Lafargue et al. ‘875 teaches (figures 1-6) a propulsion unit (10) comprising turbomachine/internal combustion engine (120), a propeller/rotor (14) couple to a rotary electrical machine/motor-generator (16), coupling device (22) permanently coupled to the rotary electrical machine (16) and a second clutch system/mechanical coupler (40) connecting the coupling device (22) to a gas generator shaft (42) (Col. 3 Lines 1-2, 21-28 and 53-55; coupling device (22) is a part of a rotary electrical machine and gas generator shaft is a part of a turbomachine). Lafargue et al. ‘875 further teaches different states of propulsion unit (10) and its coupling means (20) representing the different operation phases of the coupling means (20) as represented by figures 1-6. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argus ‘519 to incorporate the teachings of Lafargue et al. ‘875 to configure a first rotor coupled to the first motor generator, a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator and configure different modes of operation controlled by a controller as claimed above. One of ordinary skill in art would recognize that doing so would enable effective operation of a multi-rotor airframe.
Yang et al. ‘026 teaches (figure 3) monitoring flight attitude of the UAV by analyzing and processing data obtained from the sensor such as acceleration sensor, a gyroscope, a compass and so on, and correcting a flight attitude/ first correction signal to preset attitude if the current flight state of the UAV is not consistent with the target flight state (S120) by rotating speed of rotors in the UAV using remote controller (Para 0027, 0028, 0031 and 0049). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure a multi-rotor airframe with an attitude sensor configured to output an attitude signal according to an attitude of the airframe. One of ordinary skill in art would recognize that doing so would enable track and control the attitude of a multi-rotor airframe.
Regarding claim 28, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27:
further comprising a second mechanical coupler/ a first clutch system (30) configured to selectively couple the first motor-generator/the rotary electrical machine (16) to the first rotor/propeller (14) (Lafargue et al. ‘875 Col. 3 Lines 25-28, 40-42);
wherein the flight controller is further configured to:
in a third operating mode (structural components of modified Argus ‘519 configures third operating mode):
set a fifth target rotor speed for the first rotor;
set a sixth target rotor speed for the second rotor;
detect a flameout condition at the first internal combustion engine;
trigger the first mechanical coupler to decouple the first internal combustion engine from the first motor-generator;
trigger the second mechanical coupler to couple the first motor-generator to the first rotor;
operate the first motor-generator in the motor mode to draw electrical energy from the energy storage device, and to drive the first rotor to the fifth target rotor speed; and 
operate the second-motor-generator in the motor mode to drive the electrical energy from the energy storage device, and to drive the second rotor to the sixth target rotor speed.
Regarding claim 29, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 28:
wherein the flight controller is further configured to:
in a fourth operating mode (structural components of modified Argus ‘519 configures fourth operating mode):
set a seventh target rotor speed to fix the first rotor to an off-state;
set an eighth target rotor speed for the second rotor;
detect a forward flight condition for the airframe;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
trigger the second mechanical coupler to decouple the first motor-generator from the first rotor;
operate the first internal combustion engine at a third engine speed;
operate the first motor-generator in a the generator mode to maintain the first rotor at the off-stat, and to supply electrical energy to the energy storage device; and
direct electrical energy from the energy storage device, supplied by the first motor-generator, to the second motor-generator to drive the second rotor to the seventh target rotor speed.
Regarding claim 30, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27:
wherein the flight controller comprises:
an intended attitude indicator (Yang et al. ‘026 Para 0016; data communication established via the storage device (101), the storage controller (102), the processor (103), the peripherals interface (104), the input output unit (105) and the sensor assembly (106) indicates the intended attitude of the airframe)
wherein the flight controller is further configured to:
in a first flight correction mode (S110 and S120) (Yang et al. ‘026 Para 0023-0031):
access an intended attitude value set by the intended attitude indicator;
compare the intended attitude value against the attitude signal generated by the attitude sensor;
generate a first correction signal in response to the attitude signal deviating from the intended attitude value; and
modify power applied to the second motor-generator according to the first correction signal to maintain an attitude in agreement with an intended attitude value.
but it is silent about a first differencing amplifier. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have differencing amplifier to amplify signals to ensure effective and efficient communication.
 Regarding claim 31, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 30:
wherein the flight controller is further configured to:
in a second flight correction mode (S130) (Yang et al. ‘026 Para 0032-0036):
set a control limit for the airframe;
generate a second correction signal in response to the first correction signal exceeding the control limit;
direct electrical energy from the energy storage device to the first motor-generator; and
operate the first motor-generator in the motor mode to provide additional mechanical power to the first rotor, and produce a correction thrust,
but it is silent about the flight controller further comprising a second differencing amplifier. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have differencing amplifier to amplify signals to ensure effective and efficient communication.
Regarding claim 32, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27:
further comprising a lifting surface attached to the airframe to generate lift in a vertical direction (as shown in the figure below);
further comprising a tilt-mechanism coupled to the first rotor configured to tilt the first rotor from a vertical thrust orientation to a forward flight thrust orientation (Para 0137; “deliberately spinning one of the rotors at a slightly different speed to tilt” means sending signal to rotors (24) which operates to facilitate tilt-mechanism);
wherein the flight controller is further configured to:
in a first tilting mode:
generate a tilt signal (Para 0137; controller sends signal to deliberately spin one of the rotors (24) at a slightly different speed to tilt (pitch) the aircraft); and
in response to the tilt signal, tilt the first rotor to direct thrust in a direction opposite to a desired direction of thrust (Para 0137).

    PNG
    media_image1.png
    557
    674
    media_image1.png
    Greyscale

Regarding claim 33, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 32:
further comprising a speed sensor configured to output a speed signal according to a speed of the airframe (Para 0104, 0108-0109; flight control signals include a speed controller signals (150) from a speed sensor which controls stability and maneuvering of the aircraft); 
wherein the flight controller (100) is further configured to:
in a second tilting mode (Para 0137 and structural components of modified Argus ‘519 configures second tilting mode):
set a target rotor speed for the airframe;
generate a power-down signal in response to the speed signal exceeding the target rotor speed (0104; flight controller gives command as needed which involves power down signal/ command as well); and
operate the second motor-generator in an off-state.
Regarding claim 34, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27: 
further comprising a forward thruster coupled to the first motor-generator (Para 0133).
Wherein the flight controller is further configured to:
in a forward flight mode (structural components of modified Argus ‘519 configures forward flight mode):
set a target attitude for the airframe;
set a target thrust for the forward thruster;
direct electrical energy from the energy storage device, to the first motor-generator;
operate the first motor-generator in the motor mode to drive the forward thruster at the target trust;
compare the target attitude to the attitude signal; and
in response to the target attitude matching the attitude signal, operate the first internal combustion engine to an off-state; and 
in response to the target attitude matching the attitude signal, operate the second motor-generator to an off-state.

Regarding claim 35, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27: 
further comprising a payload compartment recessed at an operative bottom end of the airframe (Para 0105);
but it is silent about door structure configured to selectively enclose a payload within the payload compartment;
wherein the flight controller is further configured to:
in a lifting mode:
detect the payload within the payload compartment;
trigger the door structure to enclose the payload within the payload compartment; and
initiate the first operating mode.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a door structure configured to selectively enclose a payload within the payload compartment and configured flight controller in a lifting mode as described above to form an aerodynamic efficient airframe during flight.
Regarding claim 36, modified Argus ‘519 teaches (figures 1-14) the multi-rotor airframe (10) of claim 27: 
further comprising an altitude sensor configured to output an altitude signal according to an altitude of the airframe (Para 0126; altitude is being monitored and controlled via altitude sensor);
wherein the first internal combustion engine (40) further includes a throttle input/signal (Para 0104);
wherein the flight controller is further configured to:
in an altitude correction mode (structural components of modified Argus ‘519 configures altitude correction mode): 
set a target altitude;
compare the target altitude to the altitude signal; and
in response to the altitude signal deviating from the target altitude generate an altitude correction signal; and
manipulating the throttle input for the first internal combustion engine to lift the airframe according to the target altitude.
Regarding claim 37, Argus ‘519 teaches (figures 1-14) a multi-rotor airframe (10) comprising:
an energy storage device/battery (46) configured to store electrical power (Para 00134);
a first internal combustion engine (40) (Para 0098);
a first rotor (24) coupled to the  first internal combustion engine (40) and configured to generate thrust in a downward direction (Para 0098);
a second motor generator/electric-motor (60) (Para 0134);
a second rotor (72) coupled to the second motor-generator (60) and configured to generate thrust in a downward direction (Para 0134); and 
a flight controller/control system (300) (Para 0112; flight control system predominantly control stability and maneuvering of the aircraft) 
but it is silent about a first motor generator;
a first rotor coupled to the first motor generator;
a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator;
an attitude sensor configured to output an attitude signal according to an attitude of the airframe;
a flight controller comprising an intended attitude indicator and a differencing amplifier, the flight controller configured to:
in a first operating mode:
set a first target rotor speed for the first rotor;
set a second target rotor speed for the second rotor;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
operate the first internal combustion engine at a first engine speed to drive the first rotor toward the first target rotor speed;
operate the first motor-generator in a generator mode to maintain the first rotor at the first target rotor speed to produce a first thrust, and to supply electrical energy to the energy storage device; and 
direct electrical energy from the energy storage device, supplied by the first motor-generator, to the second motor-generator to drive the second rotor to the second target rotor speed; and
in a second operating mode:
set a third target rotor speed for the first rotor;
set a fourth target rotor speed for the second rotor;
trigger the first mechanical coupler to couple the first internal combustion engine to the first motor-generator;
operate the first internal combustion engine at a second engine speed to drive the first rotor to the third target speed;
direct electrical energy from the energy storage device to the first motor-generator;
operate the first motor-generator in a motor mode to provide additional mechanical power to the first rotor, and produce a peak thrust greater than the first thrust; and
direct electrical energy from the energy storage, to the second motor-generator to drive the second rotor to the fourth target rotor speed; and
in a first flight correction:
access an intended attitude value set by the intended attitude indicator;
compare the intended attitude value against the attitude signal generated by the attitude sensor;
generate a first correction signal in response to the attitude signal deviating from the intended attitude value; and
modify power applied to the second motor-generator according to the first correction signal to maintain an attitude in agreement with an intended attitude value.
Lafargue et al. ‘875 teaches (figures 1-6) a propulsion unit (10) comprising turbomachine/internal combustion engine (120), a propeller/rotor (14) couple to a rotary electrical machine/motor-generator (16), coupling device (22) permanently coupled to the rotary electrical machine (16) and a second clutch system/mechanical coupler (40) connecting the coupling device (22) to a gas generator shaft (42) (Col. 3 Lines 1-2, 21-28 and 53-55; coupling device (22) is a part of a rotary electrical machine and gas generator shaft is a part of a turbomachine). Lafargue et al. ‘875 further teaches different states of propulsion unit (10) and its coupling means (20) representing the different operation phases of the coupling means (20) as represented by figures 1-6.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argus ‘519 to incorporate the teachings of Lafargue et al. ‘875 to configure a first rotor coupled to the first motor generator, a first mechanical coupler configured to selectively couple the first internal combustion engine to the first motor-generator and configure first and second modes of operation controlled by a controller as claimed above. One of ordinary skill in art would recognize that doing so would enable effective operation of a multi-rotor airframe.
Yang et al. ‘026 teaches (figure 3) monitoring flight attitude of the UAV by analyzing and processing data obtained from the sensor such as acceleration sensor, a gyroscope, a compass and so on, and correcting a flight attitude/ first correction signal to preset attitude if the current flight state of the UAV is not consistent with the target flight state (S120) by rotating speed of rotors in the UAV using remote controller (Para 0027, 0028, 0031 and 0049). Yang et al. ‘026 further teaches data communication established via the storage device (101), the storage controller (102), the processor (103), the peripherals interface (104), the input output unit (105) and the sensor assembly (106) indicating the intended attitude of the airframe (Para 0016) and operation mode (S110 and S120) (Para 0023-0031). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Argus ‘519 to incorporate the teachings of Yang et al. ‘026 to configure a multi-rotor airframe with an attitude sensor configured to output an attitude signal according to an attitude of the airframe and a flight controller comprising an intended attitude indicator and configure a first flight correction mode controlled by a controller as claimed above. One of ordinary skill in art would recognize that doing so would enable track and control the attitude of a multi-rotor airframe. .
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have differencing amplifier to amplify signals to ensure effective and efficient communication.
Response to Arguments
Applicant’s arguments, filed August 16, with respect to the rejection(s) of claim(s) 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lafargue et al. (US 10,662,875).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/9/2021